DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
The Applicant’s amendment filed on November 19, 2020 was received.  Claims 1-2 and 13-20 are now canceled.  Claims 3, 4 and 6-9 were amended.  Claims 21-27 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 6, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arien Ferrell on March 15, 2021.
The application has been amended as follows: 
In claim 4, lines 1-3, the phrase of “wherein the second gas distribution plate comprises: a central opening in fluid communication with the central gas channel,” has been deleted.
In claim 22, line 1-3, the phrase of “wherein the second gas distribution plate comprises: a central opening in fluid communication with the central gas channel,” has been deleted.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Uchida et al. and Okayama et al. on claims 3-12 are withdrawn, because independent claim 3 has been amended.

Reasons for Allowance
Claims 3-12 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 3 and 21, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the second gas distribution plate comprising a recess region comprising a ring shaped plenum in fluid communication with the outer trench, a central opening congruous with the central gas channel and bypassing the recess region, and a plurality of through holes formed through a bottom of the second gas distribution plate, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
3/15/2021